Citation Nr: 1730780	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-25 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right ear hearing loss.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 28, 1982.  He had a second period of active duty service from September 29, 1982 to September 1984 in which he was discharged under other than honorable conditions.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran subsequently relocated to South Carolina; however, jurisdiction of this matter remains with the Waco RO.

In July 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  

The Board has recharacterized the issues on appeal to better reflect the medical evidence of record and procedural history of this case, as reflected on the title page.


FINDINGS OF FACT

1.  In an August 2010 decision, the RO denied service connection for bilateral hearing loss; the Veteran did not complete an appeal of that decision.

2.  Evidence added to the record since the August 2010 decision denying service connection for bilateral hearing loss relates to an unestablished fact necessary to substantiate the claim for service connection for right ear hearing loss and raises a reasonable possibility of substantiating that claim.

3.  Since the August 2010 decision denying service connection for bilateral hearing loss, new and material evidence has not been received that relates to an unestablished fact necessary to substantiate the claim for service connection for left ear hearing loss and does not raise a reasonable possibility of substantiating that claim.

4.  The Veteran's right ear hearing loss disability was incurred in and caused by his active service from September 1978 through September 28, 1982.


CONCLUSIONS OF LAW

1.  The August 2010 RO decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §20.1103 (2016).  

2.  The criteria for reopening a claim of entitlement to service connection for right ear hearing loss have all been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §3.156(a) (2016).

3.  The criteria for reopening a claim of entitlement to service connection for left ear hearing loss have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §3.156(a) (2016).

4.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process

With respect to the Veteran's claim to reopen and underlying claim for service connection for right and left ear hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In the instant case, VA provided an adequate notice letter in March 2012.

Regarding VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the issues decided herein, to include substantial compliance with the prior Remand directives, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also D'Aries v. Peake, 22 Vet. App. 97, 105.  Service treatment and personnel records, VA treatment records, and lay statements and hearing testimony are associated with the claims file.  VA provided relevant examinations as discussed further in the decision below. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II. Claims to Reopen

Prior to the filing of the current claim of entitlement to service connection for bilateral hearing loss, the AOJ previously denied a claim of service connection for bilateral hearing loss in August 2010.  Generally, a claim that has been denied in an unappealed AOJ decision is final and may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §20.1100 (2016).  

Once the AOJ makes a determination as to a claim, it must mail to the claimant, and his or her representative if there is one, proper notice of the decision, including notice of the claimant's procedural due process and appellate rights.  38 U.S.C.A. § 7105(b)(1) (West 2014); 38 C.F.R. §§ 3.103(b)(1), 19.25, 20.1103 (2016).  An appeal of an AOJ decision to the Board is initiated by the filing of a notice of disagreement (NOD) with the decision.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2011).  An NOD is a statement, reduced to writing, which can reasonably be construed as expressing dissatisfaction with the AOJ's decision and a desire to contest the result.  38 U.S.C.A. § 7105(b); 38 C.F.R. § 20.201 (2011).  Except in the case of simultaneously contested claims (which this is not) the NOD must be filed within one year from the date of mailing of result of the initial determination.  See 38 U.S.C.A. § 7105(b)(1); see also 38 C.F.R. §§ 20.200, 20.201, 20.302 (2011).  If a timely NOD is not filed, the determination becomes final and the claim will not thereafter be reopened or allowed, except as may otherwise be provided by regulations not inconsistent with Title 38 of the U.S. Code.  38 U.S.C.A. § 7105(c) (West 2014). 

If the claimant files a timely NOD and the disagreement is not resolved, the AOJ must provide the claimant and his or her representative, if there is one, with a statement of the case (SOC).  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 19.30 (2016).  As a general rule, the appellant must file a substantive appeal within 60 days of the mailing of the SOC or within one year of the notice of the decision being appealed, whichever is later.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. § 20.302(b) (2016).  A substantive appeal consists of a properly completed VA Form 9 or a correspondence containing the necessary information.  38 C.F.R. § 20.200 (2011).  If a claimant fails to respond after receipt of the SOC, the AOJ may close the case.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 19.32.  Once the AOJ closes the case for failure to complete the appeal to the Board, the AOJ decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The regulation that implements 38 U.S.C.A. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of evidence previously of record, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.  

Of note, under 38 C.F.R. § 3.156(b), "new and material" evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  If VA receives new evidence within the appeal period of an AOJ decision, it must make a determination as to whether the evidence is new and material and if it does not do so then the claim does not become final but rather it remains pending.  See Beraud v. McDonald, 766 F.3d 1402, 1406-07 (Fed. Cir. 2014).  

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In August 2010, the AOJ denied entitlement to service connection for bilateral hearing loss because "bilateral hearing loss existed prior to service," a VA examination revealed hearing loss only in the right ear, the etiology of the aggravation of right ear hearing loss during the Veteran's honorable period of service was unclear, and because the VA examiner could not say whether the increase in right ear hearing loss was attributable to the first or second period of service.  The Veteran filed an NOD in August 2010 and requested a hearing before RO personnel.  A March 2011 letter notified the Veteran of the requested hearing scheduled on June 15, 2011.  On June 23, 2011, the AOJ issued an SOC.  In correspondence received on August 12, 2011, the Veteran indicated he had been incarcerated and requested the RO to reschedule the hearing.  He did not submit a substantive appeal by August 23, 2011, the time remaining to perfect an appeal.  Therefore, the August 2010 AOJ decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §20.1103 (2016).

After filing his current claim in October 2011, the Veteran testified that his duties as a gunner sergeant required that he stand to the right of the cannons during loading and pivot his body when firing the cannons so that his right side was adjacent to the cannons.  He stated that hearing protection worn during cannon-firing did not help to protect his ears.  As the Veteran's explanation provides a plausible basis for an increase in right ear hearing loss during his honorable period of service, which was one unestablished fact necessary to substantiate the claim for service connection, the claim for right ear hearing loss must be reopened.

Regarding left ear hearing loss, the Veteran has not submitted new or material evidence demonstrating a current left ear hearing loss disability.  In fact, a March 2016 VA examination report documented left ear audiometric test data and word recognition results that remained normal for VA compensation purposes.  Because the new evidence submitted since the RO's final decision in August 2010 does not demonstrate evidence of a current left ear hearing loss disability, a critical unestablished fact necessary to substantiate the claim for service connection, the application to reopen the claim for service connection for left ear hearing loss must be denied.

III. Service Connection Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran seeks entitlement to service connection for right ear hearing loss.  Medical evidence of record demonstrates a current right ear hearing loss disability for VA compensation purposes, diagnosed as mixed hearing loss.  The Veteran contends that he had no hearing loss prior to entering military service at age 19 and that his current right ear hearing loss began during his honorable period of service as a result of his duties as a gunner sergeant.  He testified that he stood to the right of the cannons during loading and pivoted his body when firing the cannons so that his right side was adjacent to the cannons.  He stated that hearing protection worn during cannon-firing did not help.  

In rating decisions and statements of the case (SOCs), the AOJ denied the Veteran's claim because "service treatment records from the honorable period of service show [he] had impaired hearing upon entrance into service."

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2016).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

In McKinney v. McDonald, the U.S. Court of Appeals for Veteran's claims held that when the level of hearing loss noted on an entrance examination does not meet VA's definition of a hearing disability, that level of hearing is not a defect under 38 U.S.C.A. § 1111, and, as such, does not constitute a noting of a defect on the examination report.  28 Vet. App. 15, 27 (2016).  

The Board's reading of the Veteran's April 1978 enlistment examination appears to be different from the AOJ's reading.  This report includes audiometric test results for both ears.  Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz appear to be recorded as 10, 10, 25, 25, and 30 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 15, 10, 25, 25, and 20 dB respectively.  In a corresponding report of medical history, he denied any hearing loss or ear trouble and listed his usual occupation as student.  The Board recognizes the right ear puretone threshold at 6000 Hz was 50dB; however, impaired hearing at that threshold is not included within VA's definition of disabling impaired hearing.  Id.  Moreover, the Board has not located other evidence even suggesting that the Veteran perceived any hearing loss prior to enlistment.      

After enlistment, the Veteran was treated for right ear otitis externa in August 1979 and January 1980.  He also underwent four additional audiometric evaluations during this period of service.  Recorded right ear puretone thresholds revealed right ear hearing loss within the meaning of 38 C.F.R. § 3.385 at each test.  His service personnel records documented his principal duties at the time of each evaluation as cannon crewman or gunner, and two of the evaluation reports listed his workplace as motor pool.  The Board observes that the audiometric testing data between enlistment in April 1978 and the last audiometric evaluation in July 1982 reflect threshold shifts between 20 and 35 dB at 500, 1000, 2000, 3000, and 4000 Hz.  

Although the Veteran is not eligible for VA disability benefits related to the period of service from September 29, 1982 to September 1984, treatment records from that period are nevertheless pertinent to his claim that a hearing loss disability began during his first period of service.  Notably, the Veteran continued to complain of right ear earache and drainage.  He was diagnosed with right ear otitis media, continued to manifest right ear hearing impairment, and underwent further evaluation including right ear x-ray and CT imaging.  Finally, during evaluation in January 1984, the assessment was rule out primary acquired cholesteatoma, right ear.  The assessment in March 1984 was chronic suppurative otitis right ear, probably cholesteatoma.

The Veteran was afforded VA examinations in April 2010 and July 2016, which both revealed right ear hearing loss for VA purposes, diagnosed as mixed hearing loss, right ear.  In a May 2010 addendum, the April 2010 VA examiner stated that a medical opinion regarding the right ear mixed hearing loss should be provided by an ENT physician.  In a July 2010 addendum, a VA otolaryngologist opined that a "right ear hearing loss appeared to significantly worsen (aggravate) during the [honorable] period of active duty service, although the etiology of the aggravation is unclear."  The reviewing physician added that he could not state without resorting to speculation whether the current right ear hearing loss and/or reported tinnitus may be related to the honorable or dishonorable period of service, explaining that "there simply is not adequate information in the service treatment records...to make a rational determination."  The otolaryngologist did not specifically address the threshold shift in right ear hearing acuity between enlistment examination in April 1978 and the two evaluations in July 1982.  Similarly, the otolaryngologist did not discuss the effects, if any, that the Veteran's military noise exposure as a cannon crewman and as a motor pool worker, or his recurrent otitis externa, which was eventually diagnosed as probable cholesteatoma, had on his right ear hearing.

The Veteran was afforded another VA examination in March 2016, which again revealed right ear hearing loss for VA compensation purposes.  The VA audiologist opined that the Veteran's current right ear mixed hearing loss was not caused or aggravated by military service.  In support of the conclusion, the examiner noted the Veteran's military noise exposure as a cannon crew member, but stated there was "no significant shift in hearing from 1978 enlistment to raw data at separation, indicating no progression of pre-existing hearing loss."

Having considered the medical and lay evidence of record and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for right ear mixed hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303.

In this case, the Board has found no competent or credible evidence that a right ear hearing loss disability existed prior to service.  Instead, service treatment records documented normal hearing for VA purposes on entrance examination in April 1978 and the Veteran contemporaneously denied a history of perceived hearing loss or ear trouble.  Moreover, the Veteran's service personnel and treatment records identify military duties involving significant noise exposure (cannon crewman, gunner, and motor pool worker) and his service treatment records plainly document a significant threshold shift in right ear hearing acuity beginning in October 1979 in addition to recurrent right ear otitis externa infections.  Furthermore, service treatment records from the Veteran's honorable and subsequent period of service document a continuity of right ear hearing loss and right ear infections, eventually diagnosed as probable cholesteatoma.  Therefore, the Board finds that the evidence of record supports the conclusion that right ear mixed hearing loss manifested in, and is related to, the Veteran's honorable service from September 1978 through September 28, 1982.

The Board acknowledges the unfavorable medical opinions by the July 2010 VA otolaryngologist and March 2016 VA audiologist.  However, the Board finds each examiner's review of the claims file to be incomplete, at best, as neither adequately considered the documented threshold shift in right ear hearing acuity during the Veteran's honorable period of service, the extent of his military noise exposure, or his recurrent right ear infections.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for right ear hearing loss is reopened.

New and material evidence having not been submitted, the claim of entitlement to service connection for left ear hearing loss is not reopened.

Entitlement to service connection for right ear sensorineural hearing loss is granted.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


